DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable claims 
	Claims 1-7, 9-15 and 17-18 are allowed over the prior art of record. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Sanchez (Pub. No.: US 2015/0257931 A1) in view of Trierweiler (“Remotely activated, vibrational magnetoelastic array system for controlling cell adhesion”). Sanchez discloses an implantable actuation device but fails to disclose that the actuating paddle is comprised of a magnetoelastic material. Trierweiler teaches a magnetoelastic material that is used to control cellular adhesion. Sanchez in view of Trierweiler differ from the claimed invention in that Sanchez in view of Trierweiler teach actuating paddles that are flat rather than the non-spherical shape having at least one bend or curve within a plane of the actuating paddle and at least one bend or curve out of plane of the actuating paddle. 
Further, Samoocha (Pub. No.: US 2013/0158464 A1) and Brisken (US Pat. No.: 6,221,038 B1) teach implantable vibrating assemblies that can be used in catheters. However, modifying the shape of vibrating assemblies used in catheters would not have been obvious as the shape of the claimed invention is specific for an ocular surface. 

Accordingly, claim 1 is considered allowable over the prior art and claims 2-10 are considered allowable over the prior art by virtue of their dependence on claim 1. Claim 11 is considered allowable over the prior art and claim 12 is considered allowable over the prior art by virtue of its dependence on claim 11. Claims 13 is considered allowable over the prior art and claim 14 is considered allowable over the prior art by virtue of its dependence on claim 13. Claim 15 is considered allowable over the prior art and claim 17 is considered allowable over the prior art by virtue of its dependence on claim 15. Claim 18 is considered allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781